355 F.2d 806
UNITED STATES of America, Appellee,v.Deloris Jean DIODATI, Appellant.
No. 10210.
United States Court of Appeals Fourth Circuit.
Argued January 7, 1966.
Decided January 26, 1966.

Norman F. Summers, Baltimore, Md. (Harry I. Kaplan and Bernard Potts, Baltimore, Md., on brief), for appellant.
Thomas P. Curran, Asst. U. S. Atty. (Thomas J. Kenney, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Convicted of the interstate transportation of a stolen motor vehicle, the defendant has appealed, questioning the sufficiency of the evidence to support the finding that she formed the intention to appropriate the vehicle to her own use before she completed her interstate travels.


2
The defendant rented an automobile at the National Airport in Virginia, posting a $25 cash deposit and agreeing to redeliver the automobile to the lessor at Washington, D. C. on the next day. The automobile was found abandoned two months later in Baltimore.


3
The defendant testified that, after obtaining possession of the vehicle, she drove it to Baltimore and thereafter to West Virginia, and then to Ohio, ultimately returning to Baltimore. She testified, however, that by telephone calls to the lessor's offices in Baltimore, Martinsburg, West Virginia and Toledo, Ohio, she obtained permission for what she did. She testified that she abandoned the vehicle because she did not have the funds to pay the charges incurred, but claimed her intention to abandon it was not formed until after she returned to Baltimore. In light of the fact that the lessor's records contained no report of any telephone call from the defendant, her failure to do anything to secure payment of the rental beyond the initial deposit of $25, her extended sojourn in states other than Maryland, and her ultimate abandonment of the car, the District Judge, to whom the case was tried without a jury, was not required to accept the defendant's testimony relating to claimed telephone calls or her claim that she did not form the intention to abandon the automobile or to appropriate it to her own use until after her return to Baltimore. The evidence abundantly supports beyond a reasonable doubt the finding that the intention to appropriate the vehicle to her own use was formed before the conclusion of her interstate travels.


4
Affirmed.